Order modified and, as modified, affirmed, with costs to plaintiff, in accordance with the following memorandum: Pursuant to the statements of plaintiff and counsel for defendants at the time of oral argument, plaintiff is directed to provide to counsel for defendants, within 20 days of service upon him of the order entered hereon, authorizations providing for disclosure of the medical records and reports of the following treating physicians: lija Weinreib, Charles Adding-ton, Ernest Zingapan, Albert Kraus, Harold Harris, Jack Freer, John Wadsworth, Nicholas Bona, Dr. Consello (or "Dr. Consolo”), Ridgway, Pennsylvania, Dr. Wells, Dr. Udagawa, Dr. Fina (or Dr. "Freena”), Alberta Drive, Amherst, New York.
All concur, except Callahan, J. P., who dissents and votes to modify the order, in the following memorandum.